
	

115 SRES 542 ATS: Congratulating the Washington Capitals for winning the 2018 Stanley Cup hockey championship.
U.S. Senate
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 542
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2018
			Mr. Van Hollen (for himself, Mr. Cardin, Mr. Kaine, and Mr. Warner) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Washington Capitals for winning the 2018 Stanley Cup hockey championship.
	
	
 Whereas, on June 7, 2018, the Washington Capitals won the 2018 Stanley Cup hockey championship; Whereas the Capitals, in their 44th year playing in the National Hockey League, won their first Stanley Cup;
 Whereas the Capitals defeated the Vegas Golden Knights in the Stanley Cup Final in 5 games, clinching the series with 4 wins and 1 loss, including 4 wins in a row to close out the series;
 Whereas the Capitals overcame 3 series deficits to 3 opponents en route to the Stanley Cup Final, defeating the Columbus Blue Jackets, the Pittsburgh Penguins, and the Tampa Bay Lightning to clinch the Eastern Conference title and win their second Prince of Wales Trophy;
 Whereas the Capitals became the first team from Washington, DC, in the 4 major professional sports leagues in the United States to win a championship since 1992;
 Whereas the Capitals overcame years of heartbreak to advance past the second round of the Stanley Cup playoffs for the first time since 1998;
 Whereas tens of thousands of Capitals fans watched Game 5 of the Stanley Cup Final outside of Capital One Arena in Washington, DC;
 Whereas Ted Leonsis, chief executive officer of Monumental Sports and owner of the Washington Capitals since 1999, has built a culture of success and contributed greatly to the Washington, DC, community through philanthropy;
 Whereas John Walton, radio announcer for the Capitals, is beloved by Capitals fans and prophetically asserted this playoffs, It’s OK to believe.;
 Whereas Alexander Ovechkin, captain of the Washington Capitals since 2010 and the first overall pick in the 2004 National Hockey League draft, exhibited extraordinary leadership and delivered superstar-caliber play, leading all scorers in the Stanley Cup playoffs with 15 goals and receiving the Conn Smythe Trophy as the most valuable player for the 2018 Stanley Cup playoffs;
 Whereas during the 2018 Stanley Cup playoffs, Braden Holtby recorded a remarkable 0.922 save percentage and 2 shutouts;
 Whereas during the 2018 Stanley Cup playoffs, Evgeny Kuznetsov recorded 32 points, including 12 goals and 20 assists, the second most points scored in a Stanley Cup playoff year since 1997, and was only the fifth player to record 30 or more points in a single Stanley Cup playoff year since 1997;
 Whereas Barry Trotz, head coach of the Capitals, and the entire coaching staff kept the Capitals composed and organized, despite facing obstacles and adversity throughout the regular season and Stanley Cup playoffs; and
 Whereas the entire Capitals roster banded together as one family to contribute to the Stanley Cup victory, including Nicklas Backstrom, Jay Beagle, Travis Boyd, Madison Bowey, Andre Burakovsky, John Carlson, Alex Chiasson, Brett Connolly, Pheonix Copley, Christian Djoos, Lars Eller, Shane Gersich, Philipp Grubauer, Braden Holtby, Jakub Jerabek, Michal Kempny, Evgeny Kuznetsov, Matt Niskanen, Dmitry Orlov, Brooks Orpik, T.J. Oshie, Alex Ovechkin, Devante Smith-Pelly, Chandler Stephenson, Jakub Vrana, Nathan Walker, and Tom Wilson: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Washington Capitals and their dedicated fans for becoming the 2018 National Hockey League Stanley Cup champions; and
 (2)respectfully directs the Secretary of the Senate to transmit an enrolled copy of this resolution to—
 (A)the founder, chairman, majority owner, and chief executive officer of Monumental Sports and owner of the Washington Capitals, Ted Leonsis;
 (B)the senior vice president and general manager of the Washington Capitals, Brian MacLellan; and (C)the head coach of the Washington Capitals, Barry Trotz.
				
